Order filed December 4, 2014




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00944-CR
                                   ____________

              JORGE ALBERT PAVON-MALDONADO, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 258th District Court
                              Polk County, Texas
                          Trial Court Cause No. 21793

                                     ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit 1, a
video.
      The clerk of the 258th District Court is directed to deliver to the clerk of this
court the original of State's exhibit 1, a video, on or before December 18, 2014.
The clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit 1, a video, to the
clerk of the 258th District Court.



                                              PER CURIAM